                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

RAMON ROGELIO INNISS, #304 894,                )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      ) CIVIL ACTION NO. 2:17-CV-188-RAH
                                               )
KARLA JONES, WARDEN, et al.,                   )
                                               )
       Defendants.                             )

                                               ORDER

       On January 28, 2020, the Magistrate Judge filed a Recommendation in this case to which

no timely objections have been filed. (Doc. 64.) Upon an independent review of the file in this

case and upon consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED and ADJUDGED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case be and is hereby DISMISSED as follows:

       1. Defendants’ motions for summary judgment are GRANTED.

       2. This case is DISMISSED with prejudice.

       3. Costs are taxed against Plaintiff.

       A separate Final Judgment will be entered.

       DONE, this 3rd day of March, 2020.


                                            /s/ R. Austin Huffaker, Jr.
                                     R. AUSTIN HUFFAKER, JR.
                                     UNITED STATES DISTRICT JUDGE
